Downey, J.
This was an indictment against the appellant, for selling intoxicating liquor without a permit, under the act of February 27th, 1873, Acts 1873, p. 151.
The only question made is, that the place where the sal© was made is not sufficiently averred. It is alleged that the sale was made in Putnam county, and that the liquor was sold *203to be drunk on the premises where sold, and that it was there drunk. It is claimed that if the sale was made in a room, that fact should have been stated, or, if made in a building or on premises adjoining to or connected with the place where appellant sold liquors, it should have been so averred; but to say that the liquor was sold to be drunk on the premises where sold, is not sufficient.
"We are of the opinion, that the indictment is sufficiently certain and particular with reference to the place where the liquor was sold.
The judgment is affirmed, with costs.